Matter of Shieh (2018 NY Slip Op 04634)





Matter of Shieh


2018 NY Slip Op 04634


Decided on June 21, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 21, 2018

[*1]In the Matter of LIANG-HOUH SHIEH, a Disbarred Attorney. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner;  LIANG-HOUH SHIEH, Respondent. (Attorney Registration No. 1850403)

Calendar Date: June 4, 2018

Before: Garry, P.J., McCarthy, Lynch, Clark and Rumsey, JJ.


No Counsel

Per CuriamMEMORANDUM AND ORDER
Motion by respondent, returnable May 29, 2018, for an order vacating this Court's 1997 order disbarring him from the practice of law (see generally Matter of Shieh , 245 AD2d 801 [1997], lv dismissed  92 NY2d 939 [1998]), "cleans[ing] his record" of his disbarment and other sundry relief.
Upon the papers filed in support of the motion and the papers filed by petitioner in opposition thereto, it is
ORDERED that respondent's motion is denied, without costs.
ORDERED that, upon the Court's own motion, respondent is enjoined from bringing any motion, application or proceeding in this Court, other than an application for reinstatement pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.16 and Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16, without prior leave of this Court.
Egan Jr., J.P., Lynch, Clark, Mulvey and Aarons JJ., concur.